Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00858-CV

                 IN THE ESTATE OF Raymond Oatman WHIPPLE, Jr., Deceased

                          From the County Court, Guadalupe County, Texas
                                   Trial Court No. 2006-PC-0273
                             Honorable Robin V. Dwyer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 21, 2018

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                   PER CURIAM